Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fletcher et al. (WO 2016049217 A1).
For claim 1, Fletcher et al. discloses a method of disseminating seeds on a delineated geographic area (as discussed in [0056]: “a predefined location”) via an Unmanned Aerial Vehicle (UAV) (as discussed in [0054] and [0057]) having a dissemination apparatus (as discussed in [0060]: pod delivery system 120) with means to enable and disable release of a plurality of aerodynamic seed delivery apparatuses (as discussed in [0005]: “pods”) from said dissemination apparatus (as discussed in [0058]: “the release system 126 can be disabled”), the method comprising: 
a. specifying a predetermined rate of release of said plurality of aerodynamic seed delivery apparatuses (as discussed in [0056]: “targeting module 116 can send a fire command to trigger control system 118 at predefined intervals”); 
b. specifying a predetermined area of coverage for said plurality of aerodynamic seed delivery apparatuses from a coordinate above said delineated geographic area (as discussed in [0053]: mapping system 126 and [0055]: “including GPS”),
c. specifying a depth of implantation desired for said plurality of aerodynamic seed delivery apparatuses on said delineated geographic area (as discussed in [0083] and [0123]: “a predetermined depth” is required based on the type of seed to be planted); 
d. specifying a penetrability of the target soil within said delineated geographic area (as discussed in [0074]: specialized pods designed to break up soil, add nutrients, or otherwise prepare an area for planting may be mixed with seed pods in the feeder at a particular ratio for given terrain conditions” and [0128]); 
e. specifying a density of seed distribution desired on said delineated geographic area (as discussed in [0129] and [0132]: “taking into consideration planting density and distribution”); and  
f. spanning said delineated geographic area with said UAV, wherein the spanning includes releasing the plurality of aerodynamic seed delivery apparatuses from an elevation above said target soil such that sufficient velocity is achieved to ensure said specified depth of implantation is achieved throughout said delineated geographic area at said density of seed distribution by utilizing said means to enable and disable release (as discussed in [0134] and [0135]).
For claims 2-5, Fletcher et al. discloses the method according to claim 1, further comprising: 
a. controlling, by at least one computing device of the UAV, a flight path of the UAV (as discussed in [0055]: “flight control module 108 and include control and guidance systems” and [0150]); and
b. adjusting, by the at least one computing device, the flight path of the UAV based on wind velocity, ground elevation data, detected elevation data received from a ground elevation sensor on the UAV, and ground penetrability data for said delineated geographic area (as discussed in [0134] and [0135]) such that said plurality of aerodynamic seed delivery apparatuses are released at correct coordinates within said delineated geographic area to achieve implantation throughout said delineated geographic area at said density of seed distribution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Qui et al. (US 10773803) shows an automatic degradable sphere distributing device for unmanned aerial vehicle; Cox (WO 2015148787) shows an agricultural system including a container containing a medium and a plant source, where the container can be broadcast from an unmanned aircraft; Chun (EP 2106682) shows a method and a vegetation structure for the early afforestation of unused ground by airdropping said vegetation structure in which a plant has been vegetated with an aircraft; Millar (GB 2419076) shows an airship borne device that plants tree seedlings or plantlets via degradable containers, from the air to rapidly reforest remote areas; Finn (US 6516565) shows an airborne seed pouch delivery system; and Arnold (US 4333265) shows an airdrop planting system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643